                             United States District Court
                                       for the
                             Southern District of Florida

Ricardo Garcia, Plaintiff,        )
                                  )
v.                                )
                                  ) Civil Action No. 18-20509-Civ-Scola
Scottsdale Insurance Company,     )
Defendant.                        )
                   Omnibus Order on Motions In Limine
      Plaintiff Ricardo Garcia seeks to recover from his insurer, Scottsdale
Insurance Company, for damages caused by a leaking water supply line in his
kitchen. (Def.’s Mot. to Exclude, ECF No. 42, 1; Pl.’s Resp., ECF No. 46, 1–2.)
The only count remaining in Garcia’s amended complaint alleges Scottsdale
breached the parties’ contract by failing to fully cover and pay for damage
Garcia says is covered under his insurance policy. (Am. Compl., ECF No. 14.)
Garcia and Scottsdale have both filed motions in limine, asking the Court to
exclude certain evidence. The parties’ requests are largely denied, as detailed
below. Accordingly, both motions (Pl.’s Mot. In Limine, ECF No. 39; Def.’s Mot.
In Limine, ECF No. 43) are denied in part and granted in part.

   1. Legal Standard
       A motion in limine is made before a trial has begun for the purpose of
excluding or including certain evidence. 20 Am. Jur. Trials 441 § 2 (1973). In
limine rulings are not binding on a trial court and remain subject to
reconsideration during the course of trial. Stewart v. Hooters of Am., Inc., 04-
40-T-17, 2007 WL 1752873, at *1 (M.D. Fla. June 18, 2007). The real purpose
of a motion in limine is to give the trial judge notice of the movant’s position so
as to avoid the introduction of damaging evidence, which may irretrievably
affect the fairness of the trial. Id. Motions in limine are disfavored; admissibility
questions should be ruled upon as they arise at trial. Id. If evidence is not
clearly inadmissible, evidentiary rulings should be deferred until trial to allow
questions of foundation, relevancy, and prejudice to be resolved in context. Id.

   2. Garcia’s Motion In Limine
   A. Garcia’s Entitlement to Fees
      Garcia asks the Court to preclude Scottsdale from referencing Garcia’s
statutory entitlement, should he prevail in this case, to attorneys’ fees. (Pl.’s
Mot. at 1–3.) While Scottsdale maintains it “does not intend to put on direct
evidence regarding Plaintiff’s claim for attorney’s fees,” it nonetheless submits
the issue of attorneys’ fees may be relevant to the extent a testifying witness’s
compensation is tied to the outcome of this litigation. (Def.’s Resp., ECF No. 47,
2.)
        The Court agrees with Garcia that, ordinarily, “the amount of attorney’s
fees and costs is not relevant to any jury issue at trial.” Dingman v. Cart Shield
USA, LLC, No. 12-20088-CIV, 2013 WL 3353835, at *1 (S.D. Fla. July 3, 2013).
On the other hand, “[m]otive and reasonableness of compensation are usually
relevant and usually are questions of fact.” Restatement (Third) of the Law
Governing Lawyers § 117 cmt. b (2000). The Court therefore grants Garcia’s
request to the extent that Scottsdale is generally prohibited from referencing or
eliciting references to the attorneys’ fees Garcia may be statutorily entitled to
should he prevail. On the other hand, the Court denies Garcia’s request to the
extent that a testifying witness’s compensation is somehow tied to Garcia’s
recovery of attorneys’ fees. The Court will address the logistical issues related
to this matter at the upcoming calendar call in this case.1

   B. Agency Relationship Between Garcia and His Public Adjuster and
      Garcia’s Prior and Subsequent Losses
        Garcia additionally urges the Court to prevent Scottsdale from (1)
arguing that he and his public adjuster “have an agency relationship” (Pl.’s
Mot. at 3) and (2) presenting evidence of other losses sustained by Garcia’s
property, aside from the losses at issue here (id. at 11). According to Garcia,
“[t]he probative value of Plaintiff’s relationship with his public adjuster is
substantially outweighed by the danger of unfair prejudice, confusion of issues,
and/or misleading the jury.” (Id. at 3.) He also complains that Scottsdale’s
introduction of evidence regarding other losses would be “improper as
irrelevant and overly confusing.” (Id. at 11.) The Court agrees with Scottsdale
that, with respect to Garcia’s agency argument, “[i]t is unclear what specific
testimony or argument Plaintiff is seeking to exclude” and that Garcia’s request
to prevent Scottsdale from addressing the relationship between Garcia and his
adjuster is overbroad. (Def.’s Resp. at 2.) Regarding the other losses sustained
by Garcia’s property, Scottsdale submits there appears to be overlap between
the losses claimed in this case—as a result of the pipe leak—and losses
claimed in another case—as a result of an unrelated roof leak. (Def.’s Resp. at
5.) It appears to the Court then, that these other losses are indeed relevant.


1 While neither party has raised the issue, the Court questions the propriety of such an

arrangement to begin with. See, e.g., Restatement (Third) of the Law Governing Lawyers §
117(2) (prohibiting the conditioning of witness compensation on the outcome of litigation);
Taylor v. Cottrell, Inc., 795 F.3d 813, 816 (8th Cir. 2015) (collecting cases showing that courts
disagree whether such arrangements disqualify a witness from testifying at all).
      The Court thus denies Garcia’s requests regarding the agency issue and
the other property losses, albeit without prejudice to Garcia’s re-raising his
objections, and will further consider these issues in context as they may arise
during trial.

   C. Applicable Burdens and Damages Evidence
      Next Garcia asks the Court for a “determination that Defendant must be
required to establish that Plaintiff’s loss is excluded under the policy” (Pl.’s
Mot. at 8) and argues that the trial should be limited to a determination of
damages (id. at 9). For the reasons set forth in the Court’s order denying
Garcia’s motion for summary judgment, the Court denies both of these
requests.

   D. Publishing of Exhibits
       Garcia also asks the Court to preclude “any part[y] from publishing or
presenting to the jury any . . . evidence until . . . the Court has ruled on [its]
admissibility.” (Pl.’s Mot. at 8.) The Court denies this request as it amounts to
nothing more than a request that the rules of evidence be followed during the
trial. This kind of request is inappropriate and ultimately simply serves to
waste counsel’s, as well as the Court’s, time and resources.

   E. Affirmative Defenses
      Lastly, Garcia asks the Court to bar Scottsdale from raising or
referencing any affirmative defenses it failed to assert in its response to
Garcia’s amended complaint. (Pl.’s Mot. at 12–13.) Certainly, to the extent
Scottsdale’s failure to plead to an affirmative defense has resulted in the waiver
of that defense, Scottsdale cannot rely on that waived defense in this case and
the Court grants Garcia’s request. On the other hand, Garcia does not actually
specify any particular defense he is concerned about. It is thus possible that
Scottsdale may avail itself of a defense that was not raised but which, for
whatever reason, was not necessarily waived. To the extent that is the case, the
Court denies Garcia’s request without prejudice.

   3. Scottsdale’s Motion In Limine
   A. Claims Handling and Bad Faith

      Scottsdale asks the Court to exclude any “evidence, testimony, or
argument regarding bad faith, improper claims handling, policies, and
Scottsdale’s policies and procedures.” (Def.’s Mot. at 4.) Scottsdale also opines,
however, that “[m]atters regarding Scottsdale’s evaluation and handling of the
subject claim are not relevant” as well. (Id. at 3 (emphasis supplied).) Scottsdale
takes its argument too far. The Court also finds Scottsdale’s request overly
vague. Although certainly direct references to Scottsdale’s alleged bad faith
should be excluded, Scottsdale’s request is otherwise denied. This issue will be
further, and more readily, addressed, in context, as it arises during trial: for
now, Scottdale’s request is denied without prejudice.

   B. Public Adjuster Rami Boaziz
      Scottsdale next submits the Court should exclude or limit the testimony
of Garcia’s public adjuster, Rami Boaziz. According to Scottsdale, Boaziz
should not be permitted to testify as an expert because he has not provided a
written report as required by Federal Rule of Civil Procedure 26(a)(2)(B). (Def.’s
Reply at 2.) Further, says Scottsdale, Boaziz should not be permitted to testify
as a fact witness because he does not have any personal knowledge of the
issues related to this litigation. (Def.’s Mot. at 5.)
      Because it appears that Boaziz has not, in fact, submitted an expert
report, the Court grants Scottsdale’s request to prevent him from testifying as
an expert witness. This ruling however, is subject to reconsideration should
Garcia present a rebuttal to Scottsdale’s contention that Boaziz never provided
a report.
      With respect to Scottsdale’s concern that Boaziz intends to testify
concerning matters of which he has no personal knowledge, this is nothing
more than a request that the trial proceed according to the Federal Rules of
Evidence. This is inappropriate, like Garcia’s request about publishing exhibits
prior to their admission, and the Court therefore denies Scottsdale’s request
regarding Boaziz’s fact testimony.
   C. Videotaped Deposition
        Lastly, Scottsdale asks the Court to preclude Garcia from playing the
videotaped deposition of third-party witness, and former Scottsdale employee,
Joe Dye at trial. Scottsdale’s objection to the deposition is that it was video
recorded without proper notice. This deposition was taken on December 21,
2018. Neither Scottsdale nor the witness challenged the video taping of the
deposition either before it started or during the deposition. Instead, the first
time Scottsdale raised any concerns about the deposition was nearly two
months later, in its motion in limine. Scottsdale’s objections are untimely and
therefore its request to preclude the playing of the videotaped deposition at
trial, on this ground, is denied.
  4. Conclusion
      As set forth above, the Court denies in part and grants in part both
Garcia and Scottsdale’s motions (ECF Nos. 39 & 43).
     Done and ordered at Miami, Florida, on April 4, 2019.

                                        ________________________________
                                        Robert N. Scola, Jr.
                                        United States District Judge
